Citation Nr: 0015567	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  90 - 01 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  

On April 28, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On 
November 4, 1999, the Court vacated that decision and 
remanded the case to the Board for another opinion, taking 
into consideration matters raised in its order.  


REMAND

In its November 4, 1999, order, the Court found that the 
Board had failed to provide an adequate discussion of the 
appellant's post-traumatic stress disorder (PTSD) 
symptomatology in relation to the requirements for the next 
higher rating, and further failed to provide an adequate 
discussion of the appellant's symptomatology in relation to 
the requirements for a total disability rating based on 
unemployability due to service-connected disability.  In 
addition, the Board failed to provide an adequate statement 
of reasons and bases for its denial of the veteran's 
increased and total disability rating claims.  Further, the 
Board expressed the opinion that the Global Assessment of 
Functioning (GAF) Score of 50, assigned at the time of the 
veteran's November 1998 hospitalization, was assigned "in 
consideration of PTSD and nonservice-connected substance 
abuse [which] strongly suggests that each condition 
contributes approximately equally to whatever extent the 
veteran's employability is impaired."  The Board identified 
no medical basis for that conclusion, in contravention of  
Colvin v. Derwinski,  1 Vet. App. 171 (1991).  The Board also 
failed to relate the veteran's educational and employment 
history to his disability, as required by the Court's 
decision in  Cathell v. Brown,  8 Vet. App. 539, 544 (1996);  
Gleicher v. Derwinski,  2 Vet. App. 26, 28 (1991).  The Court 
further directed that the appellant be permitted to submit 
additional evidence and argument on the matter or matters the 
Court had remanded to the Board.  Quarles v. Derwinski,  3 
Vet. App. 129 (1992);  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  In addition, the Board was directed to fully 
assist the appellant with his claims by reexamining the 
evidence and seeking any other evidence necessary to support 
its decision.  

The record shows that the Board remanded the case to the RO 
in June 1997 for a VA psychiatric examination and report 
distinguishing the symptoms of the veteran's service-
connected PTSD from those of his nonservice-connected 
substance abuse and variously diagnosed personality 
disorders, and for an opinion as to the extent to which the 
veteran's employability was impaired by his service-connected 
PTSD.  

However, on VA psychiatric examination in December 1998, the 
VA psychiatric examiner failed to review the veteran's claims 
folders, cited a history offered by the veteran which he 
described as "subject to the usual errors", failed to 
perform any diagnostic studies, indicated that the extent to 
which the veteran's flashbacks and nightmares affected his 
employment was unknown, found that the only issue which 
appeared to be relevant to the veteran's employment was his 
liking of the job and [availability of] transportation, and 
described the veteran's occupational problem as job 
dissatisfaction.  The examiner further stated that he was 
unqualified to give an opinion regarding the extent to which 
the veteran could engage in more than marginal employment, 
and that he did not know the definition of marginal 
employment.  He further deferred Axis II and III diagnoses, 
and failed to distinguish the symptoms of the veteran's 
substance abuse and personality disorders from those of his 
service-connected PTSD.  

The VA psychiatric examination in December 1998 is 
inadequate, and further VA psychiatric examinations and 
medical opinions are warranted from a board of two 
psychiatrists who have reviewed the veteran's claims folders, 
his medical records, and his Vocational Rehabilitation & 
Education (Chapter 31) file, who have obtained and reviewed a 
current report of psychological testing of the veteran, who 
are competent to distinguish the symptoms of his service-
connected PTSD from the symptoms of his diagnosed and 
documented substance abuse (alcohol, cocaine) and personality 
disorders, and who are qualified to provide opinions as to 
impact of the Board's service-connected PTSD on his 
employability.  

It is contended that a VA Social and Industrial Survey was 
conducted contemporaneously with the December 1998 
psychiatric examination, but is not associated with the 
record and should be obtained.  Further, the veteran's 
Vocational Rehabilitation & Education (Chapter 31) file 
should be associated with the veteran's claims folders until 
completion of the current appeal.  

The record shows that, while the veteran has contended on 
numerous occasions that he was terminated from his employment 
with the Tactical Airlift Group at O'Hare Airport due to PTSD 
symptomatology, at his March 1996 personal hearing he 
testified from and responded to questions concerning Merit 
System Protection Board records showing that he was 
discharged "for tardiness and [for] being on duty so 
intoxicated as to be unable to properly perform assigned 
duties [March 1996 hearing transcript, page 16]".  The RO 
should ask the veteran to submit all records in his 
possession addressing the termination of his employment with 
the Tactical Airlift Group at O'Hare Airport, including the 
cited Merit System Protection Board records.  The RO should 
further obtain employer's statements in proper form from each 
of the former employers identified on the veteran's VA Forms 
21-8940, submitted in June 1993, in September 1994, in August 
1995, and in October 1997.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  
Accordingly, the RO must review all examination reports prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
remands by this Board.  All cases returned to the Board which 
do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
or other psychiatric disability since 
September 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility since September 
1997.  In particular, the RO should 
request a copy of the Social and 
Industrial Survey conducted 
contemporaneously with the veteran's 
December 1998 psychiatric examination.  

2.  The RO should further obtain 
employer's statements in proper form from 
each of the former employers identified 
on the veteran's VA Forms 21-8940, 
submitted in June 1993, in September 
1994, in August 1995, and in October 
1997.  All such documentation should be 
associated with the claims folders.

3.  The RO should ask the veteran to 
submit copies of all records in his 
possession addressing the termination of 
his employment with the Tactical Airlift 
Group at O'Hare Airport, including the 
Merit System Protection Board records 
which he cited in testimony at his March 
1996 personal hearing.  The veteran 
should be informed that failure to 
provide the requested evidence might 
adversely affect the resolution of his 
claims.  

4.  The veteran's Vocational 
Rehabilitation & Education (Chapter 31) 
file should be associated with the 
veteran's claims folders until completion 
of the current appeal.  

5.  Thereafter, the veteran should be 
scheduled for special VA or fee-basis 
psychiatric examinations by a panel of 
two board certified psychiatrists, if 
available, who are qualified to evaluate 
and diagnose PTSD and who have not 
previously examined or treated the 
veteran.  The claims folders and a 
complete copy of this Remand order must 
be reviewed by the examiners prior to 
their examinations, with particular 
attention to those medical records dated 
in March 1994 and subsequently.  The 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate psychiatric studies, 
including psychological testing, are to 
be performed.  

The examiners should determine the 
extent, etiology and correct diagnosis of 
any psychiatric disability found present, 
reconcile conflicting diagnoses, and 
provide complete multiaxial diagnoses, to 
include a Global Assessment of 
Functioning (GAF) Score.  The examiners 
should further distinguish the symptoms 
of the veteran's service-connected PTSD 
from those of his nonservice-connected 
substance abuse (alcohol, cocaine) and 
variously diagnosed personality 
disorders, and should each express an 
opinion as to the extent to which the 
veteran's employability is impaired 
solely by his service-connected PTSD.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the 
requested examination reports and the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric examination reports requested 
herein to verify that all requested 
psychiatric findings, diagnoses, and 
medical opinions are provided.  If any 
requested development is incomplete, 
including if the requested examinations 
do not include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
a rating in excess of 50 percent for PTSD 
and entitlement to a total disability 
rating based on unemployability due to 
service-connected disability, in the 
light of the additional evidence 
obtained.  

8.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The appellant should 
be advised of the requirements to initiate and perfect an 
appeal on any issue addressed in the Supplemental Statement 
of the Case which is not currently on appeal.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these claims.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



